Citation Nr: 0944604	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently transferred to the RO in 
Boston, Massachusetts.

In May 2009, this case was remanded for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.


REMAND

The Board notes that the Veteran was most recently afforded a 
VA examination of his service-connected low back disability 
in August 2009.  On the basis of the report of that 
examination, the RO granted service connection for 
degenerative disc disease of the lumbar spine and for 
sciatica of the left and right lower extremities.  

Although the examiner reported that the Veteran was retired, 
he failed to provide an opinion concerning whether the 
Veteran's low back disability and related sciatica of the 
left and right lower extremities are sufficient by themselves 
to render the Veteran unemployable.  In fact, none of the 
medical evidence adequately addresses this question, although 
a previous VA examination report dated in 1992 indicates that 
the Veteran retired from his job because of severe back pain 
associated with his lumbar disc disease.  In the Board's 
opinion, such an opinion is required to comply with VA's duty 
to assist the Veteran in the development of the facts 
pertinent to the Veteran's claim for a TDIU.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran's folder should be 
returned to August 2009 examiner.  The 
examiner should be requested to review 
the claims file and then provide an 
opinion as to whether the Veteran's low 
back disability with sciatica of the 
lower extremities is sufficient to render 
the Veteran unable to obtain or maintain 
substantially gainful employment.  The 
rationale for all opinions expressed must 
also be provided.

If the August 2009 examiner is 
unavailable, the claims folder should be 
forwarded to another physician with 
appropriate expertise, who should be 
requested to provide the required opinion 
with supporting rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


